 



Exhibit 10
(CAMPBELL SOUP COMPANY LOGO) [w55168w5516801.gif]
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE — RESTRICTED STOCK AGREEMENT
     PERFORMANCE-RESTRICTED STOCK AGREEMENT, dated as of the 22nd day of April,
2008 (the “Grant Date”) between Campbell Soup Company (the “Company”) and Robert
A. Schiffner (the “Participant”), an executive of the Company.
     WHEREAS, Participant has agreed to step down as Senior Vice President and
Chief Financial Officer of the Company on a date to be determined by the Chief
Executive Officer of Campbell Soup Company, but in no event later than August 1,
2008, and to retire on January 31, 2009 (the “Retirement Date”).
     WHEREAS, during the period commencing on the day after Participant steps
down as Senior Vice President and Chief Financial Officer and ending on the
Retirement Date, Participant will continue to be a full-time employee of the
Company, with the primary responsibility of facilitating a smooth transition to
a new Chief Financial Officer of the Company. During this period of time,
Participant will not be an executive officer or a corporate officer of the
Company.
     WHEREAS, the Company desires to award the Participant 55,265
performance-restricted shares of Capital Stock of the Company (the “Restricted
Stock”) as hereinafter provided, under the Campbell Soup Company 2005 Long-Term
Incentive Plan (the “Plan”) in order to motivate the Participant to successfully
assist with certain transition projects. Except as otherwise provided, the terms
used herein shall have the same meaning as in the Plan. The terms and conditions
of the Company’s current Long-Term Incentive Program shall not apply to this
award of Restricted Stock.
     NOW, THEREFORE, in consideration of valuable considerations, the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:
     1. Award of Restricted Stock. The Company hereby confirms the award to the
Participant on the Grant Date by the authorized outside director delegates of
the Compensation and Organization Committee of the Board of Directors (the
“Committee”) of 55,265 shares of Restricted Stock. The Restricted Stock is in
all respects limited and conditioned as hereinafter provided, and is subject in
all respects to the Plan’s terms and conditions, as amended.
     2. Restricted Stock Notation. A book-entry notation representing the
Restricted Stock shall be made in the Participant’s name. During the Restriction
Period, the Participant is entitled to vote the shares of Restricted Stock
(unless and until forfeited) represented and to receive any dividends paid on
the Restricted Stock, provided the Participant has signed and returned this
Agreement.
     3. Restriction Period and Performance Criteria.
(a) The Restriction Period shall begin on the Grant Date and shall end on the
Retirement Date. If the Participant’s employment by the Company is terminated
for any reason except total disability, death or involuntary termination for
reasons other than cause during the Restriction Period, the Restricted Stock
shall be cancelled by the Company and the Participant shall have no rights
thereto.

 



--------------------------------------------------------------------------------



 



(b) The Performance Criteria shall be the Participant’s successful assistance
with the following transition projects:

  •   FY’08 year-end press release and analysts’ conference call     •  
Preparation of FY’08 annual report and proxy statement     •   2008 Annual
Meeting     •   Godiva transition     •   FY’09 Quarter 1 press release and
analyst’s conference call     •   Development of FY 10-13 Strategic Plan

     4.  Vesting of Restricted Stock. The Restricted Stock shall become fully
vested on the Retirement Date provided (i) the Committee determines that the
Participant has fulfilled his obligations under section 3(b); and (ii) the
Participant retires on January 31, 2009.
     5. Total Disability, Death or Involuntary Termination. If the Participant’s
employment is terminated by the Company for reasons other than cause or as the
result of the Participant’s death or total disability, the Restricted Stock
shall become fully vested and paid out to the Participant or the Participant’s
estate.
     6. Withholding of Taxes. The obligation of the Company to deliver
Restricted Stock at the end of the Restriction Period shall be subject to
applicable federal, state and local tax withholding requirements. Unless the
Participant elects otherwise in writing, the Company shall withhold a portion of
the shares to be delivered to satisfy tax withholding requirements. The value of
the shares to be withheld shall be based on the closing price on the NYSE
composite tape on the tax date.
     7. Entire Agreement. This Agreement when signed by Participant will
constitute the entire agreement with respect to the subject matter hereof. This
Agreement supersedes any prior agreements, representations or promises of the
parties relating to the subject matter hereof.
     8. Governing Law. This Agreement shall be construed in accordance with, and
its interpretation shall otherwise be governed by, New Jersey law.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized executive, and the Participant has hereunto set his or her
hand and seal, all as of the day and year first above written.

            CAMPBELL SOUP COMPANY
      By:   /s/ Nancy A. Reardon         Nancy A. Reardon        Senior Vice
President Campbell Soup Company     

         
/s/ Robert A. Schiffner
       
 
Robert A. Schiffner
       

 